 


109 HR 3755 IH: Increased Penalties for Methamphetamine Traffickers Act
U.S. House of Representatives
2005-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3755 
IN THE HOUSE OF REPRESENTATIVES 
 
September 13, 2005 
Mr. Reichert (for himself and Mr. Souder) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Controlled Substances Act (21 U.S.C. 848) to provide increased penalties for methamphetamine traffickers. 
 
 
1.Short titleThis Act may be cited as the Increased Penalties for Methamphetamine Traffickers Act. 
2.Controlled Substances Act amendmentSection 408 of the Controlled Substances Act (21 U.S.C. 848) is amended by adding at the end the following: 
 
(s)Special provision for methamphetamineFor the purposes of subsection (b), in the case of continuing criminal enterprise involving methamphetamine or its salts, isomers, or salts of isomers, paragraph (2)(A) shall be applied by substituting 100 for 300, and paragraph (2)(B) shall be applied by substituting $1,000,000 for $10 million dollars.. 
 
